Citation Nr: 0802044	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to personal assault and 
military sexual trauma. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran was previously represented by the Virginia 
Department of Veterans Affairs; however, in December 2007, 
the veteran submitted a VA Form 21-22 appointing an agent to 
serve as his representative.  

In October 2007, following certification of this case to the 
Board, the RO received additional pertinent medical evidence 
from the veteran that was forwarded to the Board without a 
waiver of initial consideration by the agency of original 
jurisdiction (AOJ).

For the reasons set forth below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

As noted above, in October 2007, the RO received additional 
medical evidence from the veteran consisting of a VA medical 
opinion relating a current diagnosis of PTSD to military 
sexual trauma. While this evidence clearly bears on the 
question of the veteran's entitlement to service connection 
for PTSD, it has not been considered by the AOJ in connection 
with the current claim, and neither the veteran nor his 
representative has expressly waived initial AOJ consideration 
of the evidence.  Thus a remand for AOJ consideration of this 
evidence, in the first instance, and issuance of an SSOC 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§ 19.31, 19.37 (2007). 

In the instant case, the veteran contends that PTSD is the 
result of in-service personal assault that occurred while he 
was onboard the USS Stickell and sexual assaults, or military 
sexual trauma (MST), that occurred while he was involuntarily 
hospitalized at Quonset Point, Rhode Island Naval Hospital 
from February 1969 to April 1969.  Although private and VA 
medical treatment records dated from April 1995 through 
September 2006 reflect a diagnosis of PTSD, the RO denied 
service connection on the basis that there were no verified 
in-service stressors to connect PTSD symptoms to military 
service.

As will be explained below, however, VA did not follow all of 
the specific development actions that are now necessary in 
cases involving PTSD based on personal assault and MST.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2007).  With respect to service 
connection claims for PTSD based upon in-service personal 
assault, as alleged by the veteran here, 38 C.F.R. § 
3.304(f)(3) provides additional procedural safeguards and 
considerations which must be addressed prior to an 
adjudication of a claim.

PTSD claims involving allegations of personal assault or MST, 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains. 
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Pertinent provisions of Manual M21-1MR specifically 
address the types of documentation that may be used to 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR IV.ii.1.D; 
see also YR v. West, 11 Vet. App. 393, 399 (1998).   Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault may indicate the occurrence of an in-service 
stressor.  Examples of such behavior changes that may 
constitute credible evidence of a stressor include: a request 
for a transfer to another military duty assignment; 
deterioration in work performance, to include changes 
performance evaluations; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
Id.  See also M21-1, Part III, 5.14(d).

The record shows the veteran has not been provided with 
adequate notice of the provisions that apply to cases 
involving service connection for PTSD to include those claims 
based on allegations of personal or sexual assault.  The 
Board points out that in Bradford v. Nicholson, 20 Vet. App. 
200 (2006), the Court clarified that § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  
Although the text of 38 C.F.R. § 3.304(f)(3) was provided to 
the veteran in the February and April 2007 Supplemental 
Statements of the Case, a remand is necessary for the RO to 
provide the veteran with a specific development letter 
addressing the above provision in full.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Furthermore, in July 2004, VA approved for publication a new 
form, VA Form 21-0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic Stress Disorder 
Secondary to Personal Trauma.  The new form identifies the 
additional types of documentation that may be used to 
corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  The 
RO never sent this form to the veteran.  Hence, the RO should 
also provide the veteran with the required VA Form 21-0781a 
for claims for PTSD due to personal trauma on remand.

As noted above, the veteran contends that he currently 
suffers from PTSD based on in-service personal assault and 
MST.  The veteran indicates that while serving onboard the 
USS Stickell, an officer continuously threatened him with 
bodily harm - to include falling over board where he would 
not be found for days.  The veteran contends that he was 
scared to death and was so intimidated he began to sleep 
under the stairs and under life boats, or he did not sleep at 
all.  Eventually, he became so scared and depressed that he 
could not function.  Everyone noticed, and when the ship 
returned to port, his XO discussed the need for counseling.  
In February 1969, he was sent to Quonsit Point Military 
hospital for what he thought was outpatient treatment.  
However, he was involuntarily hospitalized and during this 
time he contends he suffered ongoing MST.  

Although the veteran's service records are negative for any 
report of personal or sexual assault, the Board notes that 
September 1968 service personnel records show that the 
veteran applied for Naval Hospital Corpsman School to advance 
his career in the Navy.  At that time, entries in his 
performance record from March and September 1968 showed 
scores ranging from 3.2 to 3.6, with no score lower than 3.4 
in September 1968.  An October 1968 applicant interview by 
"Lt. C.K.F." shows that the veteran's work had been very 
satisfactory, he showed a genuine interest in caring for 
patients, and Lt. C.K.F. recommended the acceptance of the 
veteran into the Hospital Corps School.  In November 1968, 
the veteran's transfer to the Naval Hospital Corpsman School 
appeared approved. 

The veteran's service personnel records show evidence of a 
significant behavior change as of December 31, 1968 when his 
reported performance scores only ranged from 1.0 to 3.0.  
Information provided by "C.O. L." indicated that the 
veteran failed to complete almost any assigned task, he often 
came close to being put on report for direct disobedience of 
an order, and he was unable to accept the Navy way of life.  
In January 1969, he received a CO's non-judicial punishment 
by C.O. L., for wrongfully having in his possession clothing 
other than his own.  C.O.L. immediately sent a letter to the 
Chief of Navy Personnel requesting the cancellation of the 
veteran's transfer to the Hospital Corpsman School due to 
marked deterioration in military behavior pattern during 
recent weeks and current disciplinary status.  In February 
1969, he received a CO's non-judicial punishment for an 
unauthorized absence.  February 1969 performance scores 
ranged from 2.8 to 3.2 and it was noted that the veteran 
could not follow orders and his personal appearance was not 
up to standards. 

Service medical records include a June 1967 enlistment 
examination showing a normal psychiatric evaluation and a 
contemporaneous self-report where the veteran reported 
depression or excessive worry.  An undated Medical Board 
report reflects that in February 1969, the veteran was 
admitted to the Naval Hospital with a diagnosis of 
emotionally unstable personality.  It was noted that the 
veteran experienced emotional instability throughout his life 
with severely ambivalent feelings towards his family - 
especially his father.  During service, he became depressed, 
had persistent insomnia, increasing apprehension, great 
difficulty adjusting, feelings of anger, and an inability to 
get along with shipmates.  He was treated with group 
psychotherapy and ward therapeutic milieu.  There is one 
"doctor's note" from March 1969, and it indicates that the 
veteran was taking a leadership role in group, he was working 
well with others, and he had developed good interpersonal 
relationships.  The nursing notes from February 1969 to April 
1969 appear to have a repetitive, alternating pattern, 
reporting "good interaction, slept well, regular diet, and 
cepacol gurgle" with a few variations of fair and poor 
interaction thrown in.  A conference of staff psychiatrists 
concluded that the veteran's diagnosis of emotionally 
unstable personality, was longstanding, he had received the 
maximum benefit of hospitalization, and his diagnosis 
represented an inherent, pre-existing defect, which resulted 
in his discharge from service.
A review of the records reveals that the veteran has never 
been afforded a VA examination for his PTSD.  He receives 
treatment for PTSD through the VA, and on many occasions his 
VA psychologist has related the veteran's PTSD to MST.  
Although the record contains opinions from a VA psychologist 
that are clearly favorable to the veteran's claim - the Board 
finds that a comprehensive PTSD examination that includes a 
review of the entire evidence of record is necessary to 
resolve this matter.  See Cohen v. Brown, 10 Vet. App. 128, 
146-47; 38 C.F.R. § 3.304(f) (providing that VA may submit 
any evidence it receives for a post-hoc opinion as to the 
likelihood of occurrence of a claimed personal assault). 

The medical records also reflect that the veteran is 
diagnosed with additional psychiatric disorders to include 
depression, mood disorder not otherwise specified, and 
obsessive compulsive disorder.  Thus, the examination must 
also address a potential causative relationship between any 
current psychiatric disability and service.  In addition, as 
there is some indication of pre-service psychiatric 
symptomatology, and the VA psychologist has noted there was 
abuse by the veteran's father prior to his enlistment, the 
psychiatrist must also determine whether the veteran had a 
pre-existing psychiatric disorder and, if so, whether such 
was aggravated during service.  38 C.F.R. § 3.159(c)(4) 
(2007). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The most recent treatment records from the Martinsburg VA 
medical center (VAMC) and the Stephens City outpatient center 
(OPC) are dated in September 2006.  VA medical treatment 
records are deemed to be within the control of VA and should 
be included in the record, as they may be determinative of 
the claim.  See Bell  v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding pertinent VA 
medical records from September 2006 to the present.

In addition, the record reflects that the veteran received 
treatment from a private psychiatrist, Dr. McKelway, of 
Winchester, Virginia, from 1995 to 2006 and only a few of his 
records were obtained.  Also, the veteran and his treating VA 
psychologist have indicated that Zigmund Szczepanski 
"Ziggy" at the VA Center in Washington State is working 
with an investigative group in Rhode Island to assist the 
veteran with his claim.  The veteran has provided the RO with 
the phone number to contact "Ziggy" for pertinent 
information.  See Veteran's Correspondence, January 2006.

Lastly, the Board notes that the veteran has submitted 
multiple, lengthy statements about his claimed in-service 
stressor in which he has identified a number of individuals, 
including other servicemen, who had personal knowledge of his 
emotional and psychological stress.  The veteran apparently 
is aware of the whereabouts of at least one such individual, 
as he stated that another "Sea-Bea" and patient at the same 
military hospital, resided in Danville, Virginia and he wrote 
to him to see if they could meet or correspond through the 
mail.  See the August 2005 VA Form 9.  While this appeal is 
being remanded, this shall provide the veteran an opportunity 
to secure lay ("buddy") statements from the other  "Sea-Bea"  
or any other individuals with personal knowledge of the 
circumstances concerning the veteran's claimed in-service 
personal assault or MST.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  Send the veteran an appropriate 
stressor development letter that meets 
the notice requirements of Bradford, 
supra, to include informing him that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  Also send him a new VA Form 
21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and request he complete it with 
as much specificity as possible. 

Also, give the veteran another 
opportunity to submit "buddy 
statements" from individuals with 
personal knowledge of the circumstances 
concerning the veteran's claimed in-
service stressor(s).

Inform the veteran that if he fails to 
return any form that would provide 
details regarding the in-service stressor 
event or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

2.  Obtain all pertinent treatment 
records from the Martinsburg VAMC and 
Stephens City OPC from September 2006 to 
the present.  

3.  Request the veteran to identify, and 
provide appropriate releases for non-VA 
medical providers who  treated him for 
psychiatric conditions, to include PTSD, 
since discharge from service.  The RO 
should obtain identified medical records 
which are not already in the claims file.  
The veteran should specifically provide a 
signed release of medical records for his 
previous private psychiatrist, Dr. 
McKelway, of Winchester, Virginia, from 
1995 to 2006.

4.  The RO should take the appropriate 
steps to contact and obtain pertinent 
information from Zigmund Szczepanski, 
"Ziggy," at the VA Center in Washington 
State, to include using the telephone 
number provided by the veteran in his 
August 2005 VA Form 9.  

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a psychiatrist (M.D.) to determine the 
etiology of any currently diagnosed 
psychiatric disorders.  All indicated 
studies should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in 
detail. The veteran's claims file must be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that such a review of the 
claims files was made.  

The physician should state whether the 
veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV). If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis. 

The examiner should opine whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that any 
in-service stressful experience described 
by the veteran occurred (personal or 
sexual assault), and if so, whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that the 
veteran has PTSD as a result of the 
stressful experience.  In providing this 
opinion, the examiner is requested to 
comment on the significance, if any, of 
the veteran's service personnel records, 
to include his performance evaluation 
records prior to December 31, 1968 and 
from beginning on December 31, 1968.  The 
examiner should also comment as to what 
extent the veteran's abuse as a child 
contributes to his current diagnosis of 
PTSD and whether the veteran may have 
PTSD associated with pre-service events.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.  The 
psychiatrist must also determine whether 
the veteran had a pre-existing 
psychiatric disorder and, if so, whether 
such was aggravated during service.

A complete rationale must be given for 
all opinions expressed.  If the examiner 
is unable to give an opinion without 
resorting to speculation, the report 
should so state.

6.  Thereafter, readjudicate the issue on 
appeal. If the benefit sought on appeal 
is not granted, furnish the veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



